                 Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 1 of 6

                              K A SO W ITZ       B E N SO N T O R R E S           LLP
                                                 1633 BROADWAY                                   ASPEN
                                                                                                ATLANTA
                                            NEW YORK, NEW YORK 10019                           HOUSTON
                                                                                             LOS ANGELES
      THOMAS B. KELLY                             (212) 506-1700
                                                                                                 MIAMI
DIRECT DIAL: (212) 506-1872
    TKELLY@KASOWITZ.COM                         FAX: (212) 506-1800                             NEWARK
                                                                                            SAN FRANCISCO
                                                                                            SILICON VALLEY
                                                                                            WASHINGTON DC




                                                                      January 15, 2019


         BY ECF

         Honorable James L. Cott
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street, Room 21-D
         New York, NY 10007

                  Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                          Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948-JFK-JLC

         Dear Magistrate Judge Cott:

                 We write on behalf of Defendants in response to the Court’s directive dated December
         19, 2018 regarding outstanding discovery disputes among the parties. Before addressing the
         parties’ substantive disputes, we note that Plaintiff’s responses to Defendants’ interrogatories
         were due to be served on December 18, 2018, but Plaintiff has not served any responses.
         Further, we note that at our last conference, Your Honor ordered Plaintiff to produce documents
         the week of December 24, but, similarly, no documents have been produced to date. While
         Defendants’ regret to bring these issues to the Court, Defendants cannot defend themselves, or
         prosecute their own case, if Plaintiff will not participate in discovery, ignores deadlines, and
         otherwise delay. The parties are on a short discovery schedule, and, if Plaintiff will not abide by
         deadlines, Defendants cannot be expected to complete the discovery they require by May 8, 2019
         and will require relief from the Court.

                 With respect to substantive issues, the parties met and conferred today, January 15, 2019
         (the “M&C”), regarding Plaintiff’s responses and objections to Defendants’ document requests.
         We note for the Court that these responses were served by Plaintiff approximately two weeks
         after they were due. In short, Plaintiff has agreed to produce documents responsive to only a
         small handful of Defendants’ 83 document requests. While Defendants are working with
         Plaintiff to narrow certain of the requests served by Defendants on November 15, 2018 (the
        Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 2 of 6

K A SO W ITZ           B E N SO N T O R R E S                 LLP
Honorable James L. Cott
January 15, 2019
Page 2 of 6

“Requests,” and each a “Request”) in an attempt to reach a compromise agreeable to Plaintiff,1
the parties are at a stalemate as to whole categories of documents and issues Defendants believe
are not only relevant, but critical to their defense and/or affirmative claims.

I.      Plaintiff’s General Objections

         Plaintiff has taken the position that she should not be required to produce any metadata or
electronically stored data because it is unduly burdensome. Plaintiff’s objections are without
merit, as Plaintiff has provided no factual basis, e.g., cost estimates, document volume, custodian
lists, or other information by which to judge the burden. As an initial matter, the metadata for
electronically stored information (“ESI”) is normally exchanged in complex litigation, especially
where, as here, Plaintiff is seeking tens of millions of dollars. There are dozens of ESI vendors
that can, and regularly do, retrieve and produce this data. When, as here, there are potentially
thousands of documents that may be produced, normal course metadata is critical for preparing
Defendants’ case. Plaintiff’s sole justification that the request for metadata is burdensome is that
Plaintiff’s counsel’s office consists of only five attorneys. This is no basis to deny Defendants’
request for normal course metadata as such functions can easily be outsourced to third-party
vendors. Complicating matters further, Plaintiff has failed to provide any proposed search terms
for agreement among counsel or identify any custodians and/or files whose ESI they intend to
search. Without an agreement on search terms and custodians, the need for metadata is even
more important. And, moreover, without such information, Defendants cannot assess any
purported burden the production of metadata poses to Plaintiff. Thus, Plaintiff provides no valid
basis for refusing to produce the requested metadata and Plaintiff should be ordered to provide
proposed search terms and identify custodians and other sources of relevant information. See,
e.g., Nat’l Day Laborer Org. Network v. U.S. Immigration & Customs Enf’t Agency, 877 F.
Supp. 2d 87, 111 (S.D.N.Y. 2012) (Scheindlin, J.) (litigants are required to “work cooperatively
to design and execute” targeted searches, including “agree[ing] on search terms and protocols”);
Moore v. Publicis Groupe, 287 F.R.D. 182, 192 (S.D.N.Y. 2012) (Peck, J.) (“[T]he best solution
in the entire area of electronic discovery is cooperation among counsel;” “An important aspect of
cooperation is transparency in the discovery process”).

        Plaintiff also objects to Defendants’ requested relevant time period of 1997 to present for
the production of document on the ground that a time period of that length is unduly
burdensome. A start date of 1997 is not unreasonable for the simple reason that Plaintiff’s own
Amended Complaint includes allegations that date back to 1997 and such allegations purport to
constitute RICO predicate acts or relate to the alleged conspiracy. See, e.g., Am. Compl. ¶ 29
(alleging SK Wang began converting assets in 1997); id. ¶ 29 (alleging that as of 1997, CC
Wang learned of alleged impropriety by SK Wang). Thus, a time frame for production starting
in 1997 is reasonable because Plaintiff has put facts from that time period into play in the
Amended Complaint. Moreover, at the M&C, Plaintiff’s counsel provided no basis, beyond a

1
  Defendants agreed to narrow approximately four requests and will circulate the proposed new requests to
Plaintiff’s counsel tomorrow for consideration.
       Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 3 of 6

K A SO W ITZ           B E N SO N T O R R E S                LLP
Honorable James L. Cott
January 15, 2019
Page 3 of 6

conclusory assertion, to support its claim that the time period is unduly burdensome. Defendants
respectfully submit that a 1997 start date for document productions should be treated as
presumptively appropriate.

II.     Documents Previously Produced in the 2003 Surrogate’s Court Action

        Many of Plaintiff’s objections to the Requests are premised, in whole or in part, on the
contention that documents responsive to the Requests may have already been produced in
conjunction with the Surrogate’s Court action entitled Estate of Chi-Chuan Wang, File No.
2550/2003 (the “Surrogate’s Court Action”), and thus there is no need to reproduce the
documents. Discovery in the Surrogate’s Court Action has occurred in fits and starts since
approximately 2003. Defendants have been represented by numerous law firms, two of whom
went out of business, and neither Kasowitz nor our co-counsel was present for the much of the
proceedings. Accordingly, in order to ensure that Defendants are in possession of all the
productions from the Surrogate’s Court Action, and the responsive documents Plaintiff alleges
are contained therein, Defendants requested that they be allowed to make copies of all
productions made in the course of the 2003 Surrogate’s Court Action at their own expense. In
response, Plaintiff advised that they do not have the documents in a form that protects their work
product, and that they have no record of what has or has not been produced. Plaintiff’s
contention that they have no record of what has or has not been produced belies her contention
that documents produced in the Surrogate’s Court Action satisfy her discovery obligations in this
action. In this circumstance, Defendants request that Plaintiff be ordered to identify by bates-
number what documents from the Surrogate’s Court Action it believes are responsive to each
Request to the extent Plaintiff refuses to reproduce such responsive documents and that
confirmation be made that no further responsive documents exist.

III.    Documents Plaintiff Objects to Producing That Are Undeniably Relevant

       In addition to the foregoing, Plaintiff has generally and/or specifically refused to produce
whole categories of documents that are directly related to Plaintiff’s allegations and/or
Defendants’ defenses, including:

                Documents and Communications with:
                    o Defendants (1);2
                    o The Public Administrator regarding the estate assets (28, 76); and
                    o Any museums, galleries or auction houses regarding any of the Appel
                      Inventory (75).




2
  Defendants note that in her responses and objections to the Requests, Plaintiff mis-numbered some of her
responses such that responses do not always properly coincide with Defendants’ Request number. For the sake of
clarity, Defendants refer to Requests as numbered in Plaintiff’s responses and objections.
      Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 4 of 6

K A SO W ITZ        B E N SO N T O R R E S           LLP
Honorable James L. Cott
January 15, 2019
Page 4 of 6

              Documents and Communications relied upon by, referenced in, or supporting the
               allegations of:
                   o The Amended Complaint (2, 52-53, 64-65, 69, 54, 67, 72, 73, 82, 11, 12);
                       and
                   o Plaintiff’s purported damages (81).
              Documents and Communications concerning/evidencing:
                   o An agreement among Defendants to commit acts of racketeering (68);
                   o Defendants’ possession or control of property of CC Wang and/or the
                       Estate (14, 15);
                   o Plaintiff’s ownership/control of artwork on the Appel Inventory and the
                       transfer, value, sale or location of any artwork on the Appel Inventory (16,
                       29, 35, 56, 80);
                   o The source of funds being used to fund this litigation (49-51);
                   o The Five Straw Men and the Estate assets purported to be part of
                       Defendants’ fraudulent scheme, including the resale of any such assets
                       (58-59, 61);
                   o Defendants’ alleged transfer of funds in connection with the purported
                       Straw Men purchases (60);
                   o The sale of any artwork from the Appel Inventory or assets of the Estate
                       (62, 63);
                   o Plaintiff’s bankruptcy (70); and
                   o Bad acts, fraud, and other misconduct by Plaintiff (19-20, 30-31, 36-48,
                       71, 77).

        Documents fitting into in these categories go directly to Plaintiff’s allegations,
Defendants’ defenses, and/or Defendants’ claims against Plaintiff. For instance, documents
relied upon or referenced in Plaintiff’s complaint are clearly relevant and there is no basis to
refuse to produce them. Similarly, documents concerning Defendants’ actions related to the
Appel Inventory and the artworks in question are plainly relevant. Simply stated, Defendants
should be allowed discovery into Plaintiff’s allegations against Defendants, including but not
limited to: ownership and transfer of the artwork at issue, Plaintiff’s knowledge of any alleged
bad acts by Defendants, Plaintiff’s own bad acts and/or possession or dispossession of any of the
artwork at issue, and Plaintiff’s knowledge of the purported Straw Men sales, including any
communications with the Public Administrator about the sales. The value of the artwork at issue
and Plaintiff’s valuations of similar artwork is relevant to Plaintiff’s purported damages.

        Relatedly, Defendants’ Request Nos. 3-7 seek documents that directly relate to
allegations made in the Amended Complaint concerning CC Wang’s metal capacity and the wills
and/or codicils. See Am. Compl. at ¶¶ 39-46, 70-85. During the M&C, Plaintiff’s counsel stated
that, among other reasons, Request Nos. 3-7 were not relevant as they related to allegations that
were only “background” and not material to any of Plaintiff’s claims or a part of any alleged
fraud or conspiracy by Defendants. A claim that certain allegations are “background” provides
no basis to refuse the requested discovery, and Plaintiff is plainly obligated to produce
        Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 5 of 6

K A SO W ITZ            B E N SO N T O R R E S                 LLP
Honorable James L. Cott
January 15, 2019
Page 5 of 6

documents concerning the specific allegations in the Amended Complaint. To the extent
Plaintiff does not or refuses to produce such documents, Defendants request such allegations be
stricken from the Amended Complaint.

        With respect to documents concerning Plaintiff’s bankruptcy, while such documents are
plainly relevant to Defendants’ affirmative claims – as bankruptcy fraud is one of the predicate
acts alleged – they are also relevant to Defendants’ defenses to Plaintiff’s claims. Plaintiff filed
for personal bankruptcy in December of 2007 (the “Bankruptcy Action”). Numerous of
Plaintiff’s sworn filings in the Bankruptcy Action contradict, or at the very least call into
question, allegations Plaintiff advances in the Amended Complaint. For instance, in the
Amended Complaint, dated September 27, 2016, Plaintiff claims that she is, and was during the
relevant time period, the sole shareholder of a company called Northwich Investments, Ltd.
(“Northwich”), which is alleged to own artwork potentially worth millions of dollars. (Am.
Compl. ¶ 13; Ex. A.) In sworn asset disclosures in her bankruptcy filings, however, Ms. King
did not identify this purported asset to the court or her creditors. (Ex. A.) Indeed, while Ms.
King claims ownership of numerous paintings through Northwich in the Amended Complaint –
including the $2,500,000 Clear Morning Over Lakes and Mountains by Juran and the $2,000,000
Pine Pavilion by Ni Zan (Am. Compl. ¶ 51) – she failed to disclose her purported ownership of
these valuable artworks in the bankruptcy Court. (Compare Am. Compl. ¶¶ 49-52, to Ex. B
(sworn document purporting to list the paintings owned by Ms. King filed in the Bankruptcy
Action).) Ms. King’s allegations put questions of her personal ownership of these – and other –
assets, and her assertions concerning her assets, at issue. Defendants have already identified
publicly filed documents that expressly contradict allegations made by Ms. King in the Amended
Complaint concerning these entities. Accordingly, documents concerning the Bankruptcy Action
are potentially relevant and should be produced.

        Finally, Plaintiff refuses to produce any documents concerning bad acts, fraud, or other
misconduct by Ms. King. Again, while such documents are relevant to Defendants’ affirmative
claims, they are also relevant to Defendants’ defenses to Plaintiff’s RICO and other claims, and
Plaintiff’s objections are misguided. Defendants are entitled to discovery concerning Ms. King’s
bad acts in as far as they support Defendants’ defenses, including but not limited to, defenses of
in pari delicto, unclean hands and/or estoppel, based on, among other things, Ms. King’s
ongoing custody – as executrix of the estate – of ill-gotten gains based on her sale of paintings in
violation of restraining orders and other misconduct.3 Plaintiff should not be allowed to
withhold discovery that could support Defendants’ defenses.

IV.     Discovery Related To Defendants’ Affirmative Claims

       Finally, at the M&C, Plaintiff informed Defendants for the first time that they will not
produce any documents that related to Defendants’ affirmative claims (Request Nos. 8, 18, 21-

3
 To the extent the Court requires an in pari delicto defense to be pled separately from an unclean hands defense,
Defendants will seek leave to amend their answer.
       Case 1:14-cv-07694-LJL-JLC Document 146 Filed 01/15/19 Page 6 of 6

K A SO W ITZ        B E N SO N T O R R E S            LLP
Honorable James L. Cott
January 15, 2019
Page 6 of 6

27, 32-34) and that they intend to move the Court to stay discovery pending resolution of
Plaintiff’s motion to dismiss which was filed on January 14, 2019. Plaintiff’s request for a stay
was already denied by Judge Keenan when the Court consolidated the two actions, and there is
no reason to believe a renewed request for a stay will be successful now. At the November 27,
2018 conference, Judge Keenan was clear that he would not stay document discovery on
Defendants’ affirmative claims pending Plaintiff’s motion to dismiss. Thus, any request for
permission to file such a motion should be denied. To the extent the Court is inclined to grant
Plaintiff’s permission to move for a stay, Defendants respectfully request that the Court order
any such motion be filed by Tuesday, January 22, 2019, and that Plaintiff be ordered to meet and
confer about Defendants’ requests relating to their affirmative case so as to expedite resolution of
any objections when the motion to stay is denied.

                                                             Respectfully submitted,

                                                             /s/ Thomas B. Kelly

                                                             Thomas B. Kelly

cc:    All counsel of record (by ECF)
